Exhibit 32.1 CERTIFICATION UNDER SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned certifies that this periodic report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in this periodic report fairly presents, in all material respects, the consolidated financial condition and consolidated results of operations of Golf Trust of America, Inc. Date: February 24, 2010 By: /s/ M ICHAEL C. P EARCE Michael C. Pearce President and Chief Executive Officer Date: February 24, 2010 By: /s/ T RACY S. C LIFFORD Tracy S. Clifford Chief Financial Officer
